OPINION
PER CURIAM.
On the 31st day of March, 1983, appellant was convicted by a jury of the offense of driving a motor vehicle upon a public highway while intoxicated and assessed his punishment at confinement in the county jail for a term of 181 days and assessed a fine of $500.00. Appellant gave his notice of appeal on the 4th day of April, 1983. Appellant was represented by retained counsel.
The transcript in this case was filed in this Court on the 24th day of June, 1983. Subsequent to the filing of the record, appellant’s retained counsel died. Neither the statement of facts nor appellant’s brief has been filed. Upon being informed of the death of appellant’s counsel, this Court notified appellant, by certified mail, on the 16th day of August, 1983, to the effect that he should obtain counsel for the further proceedings of his appeal and to do so within fifteen (15) days after receipt of the letter and to have such counsel to immediately contact this Court. He was also informed that if he, appellant, did not obtain counsel his appeal would be considered in the absence of a brief. The return receipt from the U.S. Post Office shows that such letter was “unclaimed” even though he was notified by the U.S. Post Office of such letter on August 17 and August 22, 1983. On September 7, 1983, this Court mailed, by regular mail, a copy of our original letter to appellant. He received this letter and replied by stating that he had retained a certain named attorney as his counsel. Upon being contacted by the Clerk of this Court, the named attorney denied he represented appellant and so advised us by letter, the letter showing that a copy had been forwarded to appellant. Appellant has done nothing further and has not contacted this Court with reference to this appeal.
There being no statement of facts or brief on file, we have reviewed the transcript and find no fundamental error. The judgment is, therefore, affirmed. See Snowden v. State, 410 S.W.2d 641 (Tex.Cr.App.1967); Lybert v. State, 419 S.W.2d 863 (Tex.Cr.App.1967).
Affirmed.